Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 06/10/2022 has been entered. Claims 1-2 and 4-26 remain pending in the application. Claims 1-2 and 20 have been amended and claim 3 has been canceled by the Applicant. Previous claims 1-26 rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn in light of Applicant’s amendments to claim 1. Previous claims 1-26 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in light of Applicant’s amendments to claim 1. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Provisional Application 62785593, filed 12/27/2018 and claims foreign priority to EP 19218902.5, filed 12/20/2019. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that “the stopping assembly includes fewer than three first stopping members,” and that “all of the second stopping members are disposed on a side of the movable assembly and face the base”. However, this limitation phrase is confusing because it is unclear what is meant by phrase “fewer than three first stopping members” with all of the second stopping members are disposed on a side of the movable assembly and face the base”, given that specification and Figs. 7 and 9 clearly disclose eight second stopping members 11-152, on bottom side of movable assembly 11-MA which faces the base e.g. 11-112? Another possibility is that the phrase may allude that there are fewer than three second stopping members, which are associated with one lateral side of the rectangular shaped movable assembly, since e.g. Fig 9 depicts two such stoppers corresponding to one of the four lateral sides of the rectangular shaped movable assembly? The above limitation will be treated broadly, such that there is at least one or more first stopping members corresponding to some section, or part or sidewall of the movable assembly. It is suggested to amend the claim and provide explanations in order to remove the indefiniteness issues. 
Claims 6-19 depend on claim 5 and therefore inherit the same issues. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 20-22 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aschwanden et al. (hereafter Aschwanden, of record) US 20200124839 A1.
In regard to independent claim 1, Aschwanden teaches (see Figs. 1-41) an optical system (i.e. optical device with autofocus and optical image stabilization, see Title, Abstract, paragraphs [01-03, 116-125, 132-143, 160-164], as depicted in e.g. 1-21, 30, 34-35, 38-39), comprising:  
2a fixed assembly, defining a main axis (e.g. carrier 90 with lens barrel 50 w/ lenses 51 defining optical axis z, motor holder 7, see e.g. Figs. 1-8, paragraphs [116-124]);  
3a movable element, movable relative to the fixed assembly and connected to a 4first optical element (lens shaping annular mounting structure part 111, of shaping part 11, that is movable relative to 90, 50, 7, and connected to optical, element fluidic/liquid lens 20, with container 2 with volume V filled with fluid F also as liquid, with 2 having deformable  
membrane 10 with adjustable curvature  as depicted in e.g. Figs. 1-8, 17-19, 20-22, 30, e.g. paragraphs [116-128]);  
5a movable assembly (sides of 6 including movable part upper section 6c, lower section 6d, inner and outer sides 6a, 6b, spring structures 8, as depicted in e.g. Figs. 1-8, 13-15, 20-22, 30, e.g. paragraphs [116-128, 140-141]), connected the movable element (sides of 6 with 6a-d  connected to 111, as depicted in e.g. Figs. 1-8, 20-22, e.g. paragraphs [116-128, 141]);  
6a driving module (voice coil motor 5 with coils 30, 31 and magnets 40, 41, as depicted in e.g. Figs. 1-8, 13-15, e.g. paragraphs [116-124, 126-128]), configured to drive the movable assembly so as to drive the 7movable element to move relative to the fixed assembly (as 5 drives 6 relative to 90,50,7 for AF and OIS, e.g. paragraphs [116-124, 126-128]); and  
8a stopping assembly, configured to limit a range of motion of the movable 9assembly  assembly (i.e. as e.g. boundary 71, top 701 of 7, upper tabs on 6a connecting to 8a part of spring structure 8,   protruding parts 50b, 52 of 50, stops 50a, 80, 81, see paragraphs [80-88, 117-124, 131, 137-142, 161-164], limiting motion of 6a,b,c,d, see e.g. Figs. 1-6, 34-40), 
wherein the first optical element is a liquid lens (optical element is fluidic/liquid lens 20, with container 2 with volume V filled with fluid F as liquid, with deformable membrane 10 with adjustable curvature as depicted in e.g. Figs. 1-8,  28-28, 35-37, e.g. paragraphs [6, 19, 76, 116-128]), 
wherein the optical system further comprises a deforming member (i.e. lens shaping ring 112, face side 112a, paragraphs [133-134], Figs. 16-22), and a connecting assembly (i.e. fastening member 6e, upper/lower sides 6f, 6g, glue member 13, paragraphs [140-144], Figs. 20-22, 1-8), 
wherein the movable element (111) is configured to be connected to the first optical element (20 with 2 and 10) through the deforming member (i.e. 112, see paragraphs [116-118, 132-135,138-144], as depicted in e.g. Figs. 16-22, 29, 1-8), and the movable assembly is connected to the movable element through the connecting assembly (i.e. as sides and  upper/lower sections 6c, d, a-b, springs 8 are connected to 111 through 6e, upper/lower sides 6f, 6g, glue member 13, e.g. paragraphs [132-135, 138-144], e.g. as depicted in Figs. 20-22, 1-8), 
wherein when driving module is configured to drive the movable assembly to move relative to fixed assembly (as 5 drives sides and  upper/lower sections 6c, d, a-b, springs 8  relative to 90,50,7 for AF and OIS, e.g. paragraphs [116-124, 126-128]), the movable element is movable to drive the deforming member to push the bottom of first optical element (i.e. as 111 moves 112 to push to bottom e.g. membrane 10 of 20, 2, e.g. paragraphs [116-128, 132-135,138-144], as depicted in e.g. Figs. 16-22, 29, 35-37, 1-8), thereby changing the optical properties of the liquid lens (i.e. thereby changing the shape, curvature of 10 of 20, 2, e.g. Abstract, paragraphs [6-16, 116-117, 126, 132-133], as depicted in e.g. Figs. 20-22, 29, 35-37, 1-8), 
wherein the stopping assembly includes a plurality of first stopping members (e.g. upper tabs on 6c connecting to 8a part of spring structure 8, protruding parts 50b, 52 of 50, stops 50a, 80, 81, see paragraphs [80-88, 117-124, 131, 137-142, 161-164], see e.g. Figs. 1-6, 34-40), the movable assembly includes a first movable member (as one side, section of octagonal sides of upper section 6c, lower section 6d, inner and outer sides 6a, 6b, with corresponding spring structure 8, as depicted in e.g. Figs. 8, 13-15, 20-22, 30, e.g. paragraphs [116-128, 140-141]), and less than three of the first stopping members are protruded along the main axis and are disposed on the first movable member (i.e. as less than three of upper tab(s) disposed on 6c at connecting 8a part of spring structure 8 are on one side section of 6c,d, with 8, and is/are protruding in optical axis z-direction, see paragraphs [80-88, 117-124, 1137-142], see e.g. Figs. 7-8, 13-15,  and wherein when viewed along the main axis, the first stopping members partially overlap the driving module (i.e. as when viewed along z- axis, upper tab(s) disposed on 6c of one side section of 6c,d, partially overlap the driving module with voice coil motor 5 with coils 30, 31 and magnets 40, 41, as depicted in e.g. Figs. 7-8, 13-15, e.g. paragraphs [116-124, 126-128]). 
1Regarding claim 2, Aschwanden teaches (see Figs. 1-41) that the fixed assembly includes 2a casing (i.e. holder 7, sidewall 700, e.g. paragraphs [121,124, 144-148]) and the first stopping members only correspond to 4a sidewall of the casing (upper tab(s) disposed on 6c of one side section of 6c,d, correspond to one e.g. corresponding side of 700, paragraphs [116-118, 131, 161-164], Figs. 1, 7, 30).
1 Regarding claim 4, Aschwanden teaches (see Figs. 1-41) that when viewed along the 2main axis, the sidewall does not overlap the first stopping members (i.e. as sidewall 700 does not overlap top part 8 or stop 80, in z-direction, paragraphs [116-118, 131, 161-164], Figs. 1, 8, 34-35).  
1Regarding claim 5, Aschwanden teaches (see Figs. 1-41) that the fixed assembly includes 2a base (i.e. carrier 90, e.g. Figs. 1-8, paragraphs [116-124]), the stopping assembly further includes fewer than three second stopping 3members, and all of the second stopping members are disposed on a side of the 4movable assembly and face the base (as best understood sue to 112 issues noted above, e.g. stop 81 on periphery of 11 facing 9, e.g. paragraphs [161-164], Figs. 1, 8, 38-40).  
1 Regarding claim 20, Aschwanden teaches (see Figs. 1-41) that the movable assembly (sides of upper section 6c, lower section 6d, inner and outer sides 6a, 6b, with corresponding spring structure 8) 2includes: 
3the the the first movable member, disposed along a second axis (as one side, section of octagonal sides of upper section 6c, lower section 6d, inner and outer sides 6a, 6b, with corresponding spring structure 8, along second axis e.g. perpendicular to z-axis,  as depicted in e.g. Figs. 8, 13-15, 20-22, 30, e.g. paragraphs [116-128, 140-141]); and 
4a second movable member, disposed along a first axis (as another side, section of octagonal sides of upper section 6c, lower section 6d, inner and outer sides 6a, 6b, with corresponding spring structure 8, along first axis e.g. also e.g. perpendicular to z-axis,  as depicted in e.g. Figs. 8, 13-15, 20-22, 30, e.g. paragraphs [116-128, 140-141]), wherein the second 5movable member is adjacent to the first movable member (as one side and another side, section of octagonal sides of upper section 6c, lower section 6d, inner and outer sides 6a, 6b, with corresponding spring structure 8, are adjacent,  as depicted in e.g. Figs. 8, 13-15, 20-22, 30, e.g. paragraphs [116-128, 140-141]), and the 6second movable member is configured to block the first movable 7member from moving along the first axis (i.e. as another side  section blocks the one side section  6c,d, with corresponding 8 structures, from moving along first e.g. one of in horizontal axis, as they are fixed/bonded to one another, as depicted in Figs. 7, 19-22, paragraphs [140-143]).  
1 Regarding claim 21, Aschwanden teaches (see Figs. 1-41) that the optical system further 2includes a plurality of pieces of glue (e.g. glue line e.g. 13 on 6c of one and another side section of 6c,d, paragraphs [141-142], Fig. 21), which are disposed between the first movable 3member and the second movable member (glue line e.g. 13 on 6c of one and another side section of 6c,d, paragraphs [141-142], Fig. 21) as depicted in e.g. Fig. 21, paragraphs [141-142]).  
1 Regarding claim 22, Aschwanden teaches (see Figs. 1-41) that the optical system further 2includes an elastic element  (spring 8, paragraphs [117-118]) and at least one piece of glue (e.g. 13, paragraphs [141-142]), the elastic element is 3connected to the fixed assembly (8 is connected to 41 of 5,7,9, see e.g. Fig. 7, e.g. paragraphs [138-140]), the elastic element includes a first string arm and a 4second string arm (i.e. spring arms e.g. 8b, as depicted in Fig. 7, . paragraphs [138-140]), which are respectively connected to the first movable member and 5the second movable member (i.e. as spring arms 8b are connected to front 6a and lateral sides of 6, see Fig. 7), and the at least one piece of glue is disposed between 6the first string arm and the second string arm (as there is at least glue line 13 and glue material 80 between spring arms 8b, as depicted in Figs. 7, 21, 34, paragraphs [138-143, 162]).  
1Regarding claim 25, Aschwanden teaches (see Figs. 1-41) that the optical system further 2includes an elastic element (spring 8, paragraphs [117-118]) and a piece of glue (e.g. 13, paragraphs [141-142]), and the glue is disposed between the elastic element and the movable assembly (i.e. 13  between 8 and 11, 6e, as depicted in e.g. Fig. 21, paragraphs [141-142]).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden et al. (hereafter Aschwanden, of record) US 20200124839 A1 in view of Park US 20190141224 A1. 
4 Regarding claim 26, Aschwanden teaches (see Figs. 1-41) that the optical system further 5includes another fastening which is disposed between the elastic element and the 6fixed assembly (i.e. as spring structure 8 has fastening part 8c between 8 and fixed assembly 7 with magnets 41, see Fig. 7, paragraphs 138-142]), but is silent that it includes another piece of glue. 
However, Park teaches in the same field of invention of a camera module with lens moving device (e.g. 100, see Figs. 1-4, Title, Abstract, paragraphs [01-02, 10-15, 83-90, 100-110]) and further teaches that optical system includes another piece of glue between the elastic element and the 6fixed assembly (i.e. as 100 includes adhesive between elastic member 150/160 and housing 140, paragraphs [101-106], providing bonding and assembly of elastic member(s) with the housing and bobbin).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  specify glue (adhesive) according to teachings of Park to the as fastening part of Aschwanden  in order to provide bonding and assembly of elastic member and the housing (see Park paragraphs [101,106]). 


Allowable Subject Matter

Claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 depends on claim 6 and would be allowable due to dependency on claim 6. 
Claims 9-19 depend on claim 8 and would be allowable due to their dependency on claim 8. 

Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 depends on claim 23 and is objected due to dependency on claim 23. 


Response to Arguments

Applicant’s arguments filed in the Remarks dated 06/10/2022 with respect to claim 1 have been considered but are moot because the new ground of rejection, which was necessitated by the claim amendments,  does not rely on any specific teachings of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, regarding Applicant’s arguments on page 11-12 that the Aschwanden reference does not disclose the new amended limitations of claim 1, it is noted that Aschwanden teaches all limitations of claim 1, as Aschwanden teaches (see Figs. 1-41) an optical system (i.e. optical device with autofocus and optical image stabilization, see Title, Abstract, paragraphs [01-03, 116-125, 132-143, 160-164], as depicted in e.g. 1-21, 30, 34-35, 38-39), comprising:  
2a fixed assembly, defining a main axis (e.g. carrier 90 with lens barrel 50 w/ lenses 51 defining optical axis z, motor holder 7, see e.g. Figs. 1-8, paragraphs [116-124]);  
3a movable element, movable relative to the fixed assembly and connected to a 4first optical element (lens shaping annular mounting structure part 111, of shaping part 11, that is movable relative to 90, 50, 7, and connected to optical, element fluidic/liquid lens 20, with container 2 with volume V filled with fluid F also as liquid, with 2 having deformable  
membrane 10 with adjustable curvature  as depicted in e.g. Figs. 1-8, 17-19, 20-22, 30, e.g. paragraphs [116-128]);  
5a movable assembly (sides of 6 including movable part upper section 6c, lower section 6d, inner and outer sides 6a, 6b, spring structures 8, as depicted in e.g. Figs. 1-8, 13-15, 20-22, 30, e.g. paragraphs [116-128, 140-141]), connected the movable element (sides of 6 with 6a-d  connected to 111, as depicted in e.g. Figs. 1-8, 20-22, e.g. paragraphs [116-128, 141]);  
6a driving module (voice coil motor 5 with coils 30, 31 and magnets 40, 41, as depicted in e.g. Figs. 1-8, 13-15, e.g. paragraphs [116-124, 126-128]), configured to drive the movable assembly so as to drive the 7movable element to move relative to the fixed assembly (as 5 drives 6 relative to 90,50,7 for AF and OIS, e.g. paragraphs [116-124, 126-128]); and  
8a stopping assembly, configured to limit a range of motion of the movable 9assembly  assembly (i.e. as e.g. boundary 71, top 701 of 7, upper tabs on 6a connecting to 8a part of spring structure 8,   protruding parts 50b, 52 of 50, stops 50a, 80, 81, see paragraphs [80-88, 117-124, 131, 137-142, 161-164], limiting motion of 6a,b,c,d, see e.g. Figs. 1-6, 34-40), 
wherein the first optical element is a liquid lens (optical element is fluidic/liquid lens 20, with container 2 with volume V filled with fluid F as liquid, with deformable membrane 10 with adjustable curvature as depicted in e.g. Figs. 1-8,  28-28, 35-37, e.g. paragraphs [6, 19, 76, 116-128]), 
wherein the optical system further comprises a deforming member (i.e. lens shaping ring 112, face side 112a, paragraphs [133-134], Figs. 16-22), and a connecting assembly (i.e. fastening member 6e, upper/lower sides 6f, 6g, glue member 13, paragraphs [140-144], Figs. 20-22, 1-8), 
wherein the movable element (111) is configured to be connected to the first optical element (20 with 2 and 10) through the deforming member (i.e. 112, see paragraphs [116-118, 132-135,138-144], as depicted in e.g. Figs. 16-22, 29, 1-8), and the movable assembly is connected to the movable element through the connecting assembly (i.e. as sides and  upper/lower sections 6c, d, a-b, springs 8 are connected to 111 through 6e, upper/lower sides 6f, 6g, glue member 13, e.g. paragraphs [132-135, 138-144], e.g. as depicted in Figs. 20-22, 1-8), 
wherein when driving module is configured to drive the movable assembly to move relative to fixed assembly (as 5 drives sides and  upper/lower sections 6c, d, a-b, springs 8  relative to 90,50,7 for AF and OIS, e.g. paragraphs [116-124, 126-128]), the movable element is movable to drive the deforming member to push the bottom of first optical element (i.e. as 111 moves 112 to push to bottom e.g. membrane 10 of 20, 2, e.g. paragraphs [116-128, 132-135,138-144], as depicted in e.g. Figs. 16-22, 29, 35-37, 1-8), thereby changing the optical properties of the liquid lens (i.e. thereby changing the shape, curvature of 10 of 20, 2, e.g. Abstract, paragraphs [6-16, 116-117, 126, 132-133], as depicted in e.g. Figs. 20-22, 29, 35-37, 1-8), 
wherein the stopping assembly includes a plurality of first stopping members (e.g. upper tabs on 6c connecting to 8a part of spring structure 8, protruding parts 50b, 52 of 50, stops 50a, 80, 81, see paragraphs [80-88, 117-124, 131, 137-142, 161-164], see e.g. Figs. 1-6, 34-40), the movable assembly includes a first movable member (as one side, section of octagonal sides of upper section 6c, lower section 6d, inner and outer sides 6a, 6b, with corresponding spring structure 8, as depicted in e.g. Figs. 8, 13-15, 20-22, 30, e.g. paragraphs [116-128, 140-141]), and less than three of the first stopping members are protruded along the main axis and are disposed on the first movable member (i.e. as less than three of upper tab(s) disposed on 6c at connecting 8a part of spring structure 8 are on one side section of 6c,d, with 8, and is/are protruding in optical axis z-direction, see paragraphs [80-88, 117-124, 1137-142], see e.g. Figs. 7-8, 13-15,  and wherein when viewed along the main axis, the first stopping members partially overlap the driving module (i.e. as when viewed along z- axis, upper tab(s) disposed on 6c of one side section of 6c,d, partially overlap the driving module with voice coil motor 5 with coils 30, 31 and magnets 40, 41, as depicted in e.g. Figs. 7-8, 13-15, e.g. paragraphs [116-124, 126-128]). 
Specifically, Aschwanden teaches that the stopping assembly includes a plurality of first stopping members (e.g. upper tabs on 6c connecting to 8a part of spring structure 8, protruding parts 50b, 52 of 50, stops 50a, 80, 81, see paragraphs [80-88, 117-124, 131, 137-142, 161-164], see e.g. Figs. 1-6, 34-40), and that the movable assembly includes a first movable member (as one side, section of octagonal sides of upper section 6c, lower section 6d, inner and outer sides 6a, 6b, with corresponding spring structure 8, as depicted in e.g. Figs. 8, 13-15, 20-22, 30, e.g. paragraphs [116-128, 140-141]), and that less than three of the first stopping members are protruded along the main axis and are disposed on the first movable member (i.e. as less than three of upper tab(s) disposed on 6c at connecting 8a part of spring structure 8 are on one side section of 6c,d, with 8, and is/are protruding in optical axis z-direction, see paragraphs [80-88, 117-124, 1137-142], see e.g. Figs. 7-8, 13-15). Lastly Aschwanden teaches that when viewed along the main axis, the first stopping members partially overlap the driving module (i.e. as when viewed along z- axis, upper tab(s) disposed on 6c of one side section of 6c,d, partially overlap the driving module with voice coil motor 5 with coils 30, 31 and magnets 40, 41, as depicted in e.g. Figs. 7-8, 13-15, e.g. paragraphs [116-124, 126-128]). 
Therefore, Aschwanden teaches all limitations of claim 1. 
Regarding Park reference, it is noted that that reference was not relied upon in the rejection of claim 1. 
No additional substantial arguments were presented after page 12 of the Remarks. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872